PER CURIAM.
We treat this petition for certiorari as one seeking a writ of prohibition. See Fla. R.App.P. 9.040(c). Upon the holding that, as timely asserted by the mother below, the Dade County Circuit Court lacked jurisdiction to entertain a petition for habeas corpus seeking to test and modify the custody of the parties’ minor child as determined in an extant Broward County final judgment of dissolution, Wells v. Ward, 314 So.2d 138 (Fla.1975); Lazar v. Lindsey, 510 So.2d 981 (Fla. 4th DCA 1987); Marshall v. Marshall, 404 So.2d 1182 (Fla. 2d DCA 1981); Haley v. Edwards, 233 So.2d 647 (Fla. 4th DCA 1970), we grant prohibition precluding the lower court from further proceedings herein and requiring it to vacate its previous orders and dismiss the cause.
Prohibition granted.1

. We are sure it will not be necessary to issue the formal writ.